IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42637

STATE OF IDAHO,                                 ) 2016 Opinion No. 2
                                                )
       Plaintiff-Respondent,                    ) Filed: January 7, 2016
                                                )
v.                                              ) Stephen W. Kenyon, Clerk
                                                )
NATASHA LYNN BLY,                               )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction for possession of a controlled substance, vacated.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Natasha Lynn Bly appeals from her judgment of conviction entered upon her conditional
guilty plea to possession of a controlled substance. Bly challenges the district court’s denial of
her motion to suppress. For the reasons set forth below, we vacate.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The following facts were revealed through testimony and were set forth by the district
court in denying Bly’s motion to suppress.          The Nampa Police Department had received
evidence of significant drug activity occurring at hotels located near the downtown area of
Nampa. While patrolling the area, an officer ran the license plates of one of the cars legally
parked in the parking lot of a motel. The search revealed that the owner of the car was a male
with an active drug-related warrant. After the officer unsuccessfully tried to locate the owner of


                                                1
the car inside the hotel, the officer witnessed three women pull up in another vehicle, enter the
hotel for a few minutes, and then leave. He believed that their behavior was consistent with a
drug transaction. At no time did the officer see Bly interact with the women, nor did the officer
form any belief that Bly was associated with the women.
       At some point during the officer’s observation of the hotel, he received information that
there were two males on foot in the area, possibly armed, that were eluding police officers. The
officer suspected that these men might be connected to the vehicle he had been watching.
Shortly after the three women left the hotel, the officer witnessed Bly exit the hotel and approach
the same car the officer had been watching. Bly got into and out of the car several times before
she finally drove the car from the east side of the parking lot over to the west side of the parking
lot. She parked the car, reentered the hotel, and then immediately came back out. The officer
approached Bly and told her to “hold on a minute.”
       While interacting with Bly, the officer noticed that Bly smelled like burnt marijuana, had
bloodshot eyes, slurred speech, and blisters on her tongue consistent with smoking marijuana.
The officer then physically detained Bly. During a search incident to arrest, officers found
methamphetamine. The State charged Bly with possession of a controlled substance. Bly moved
to suppress all evidence, arguing that it was discovered as a result of an unlawful detainment.
Although the district court found that Bly was detained when the officer told her to “hold on a
minute,” the court found that the detention was reasonable.1 Bly entered a conditional guilty
plea to possession of a controlled substance, Idaho Code § 37-2732(c)(1). She reserved her right
to appeal the denial of her motion to suppress.
                                                  II.
                                           ANALYSIS
       On appeal, Bly argues that the district court erred by denying her motion to suppress.
The standard of review of a suppression motion is bifurcated. When a decision on a motion to
suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a


1
       Although not at issue in this appeal, the court did suppress Bly’s statements admitting to
marijuana use because she made the statements after being arrested without Miranda warnings.
See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                  2
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       In this case, the district court found, and the State does not dispute, that Bly was detained
pursuant to an investigative detention when the officer instructed her to “hold on a minute.” The
Fourth Amendment to the United States Constitution prohibits unreasonable searches and
seizures. Generally, evidence obtained as a result of an unreasonable search or seizure must be
suppressed. Wong Sun v. United States, 371 U.S. 471, 485 (1963). And typically, seizures must
be based on probable cause to be reasonable. Florida v. Royer, 460 U.S. 491, 499-500 (1983).
However, limited investigatory detentions, based on less than probable cause, are permissible
when justified by an officer’s reasonable articulable suspicion that a person has committed, or is
about to commit, a crime.      Id. at 498.   Reasonable suspicion must be based on specific,
articulable facts and the rational inferences that can be drawn from those facts. Terry v. Ohio,
392 U.S. 1, 30 (1968); State v. Sheldon, 139 Idaho 980, 983, 88 P.3d 1220, 1223 (Ct. App.
2003). The quantity and quality of information necessary to establish reasonable suspicion is
less than that necessary to establish probable cause. Alabama v. White, 496 U.S. 325, 330
(1990). Still, reasonable suspicion requires more than a mere hunch. Id. at 329. Whether an
officer possessed reasonable suspicion is evaluated based on the totality of the circumstances
known to the officer at or before the time of the detention. United States v. Cortez, 449 U.S.
411, 417 (1981); Sheldon, 139 Idaho at 983, 88 P.3d at 1223.
       The State points to the following facts available to the officer before Bly’s detention to
support finding the detention justified: (1) Bly was in a high drug-crime area; (2) there was other
activity taking place in the area that was consistent with a “drug transaction”; (3) Bly accessed
and drove a car belonging to a suspect with an outstanding warrant; and (4) Bly exhibited strange
behavior by getting into and out of the car several times and by relocating the car within the
same parking lot. The State suggests that the officer, being trained in drug interdiction, was
justified in his suspicion that criminal activity was afoot based upon the totality of the
circumstances.
       Bly argues, and we agree, that none of these facts, when considered independently, would
be sufficient to establish reasonable suspicion particularized to her. Bly’s presence in a high-

                                                 3
crime area, without more, is insufficient. Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“An
individual’s presence in an area of expected criminal activity, standing alone, is not enough to
support a reasonable particularized suspicion that the person is committing a crime.”). Bly’s
proximity to the group of men and women suspected of criminal activity, without more, is also
insufficient. See Ybarra v. Illinois, 444 U.S. 85, 91 (1979) (holding that “a person’s mere
propinquity to others independently suspected of criminal activity does not, without more, give
rise to probable cause”). Bly’s implicit association with the car owner who had an outstanding
warrant for drug-related activity is insufficient. See Sibron v. New York, 392 U.S. 40, 64 (1968);
see also United States v. Hudson, 405 F.3d 425, 438 (6th Cir. 2005) (holding that “reasonable
suspicion . . . must rest on specific facts . . . tending to show that the person stopped is in fact the
person wanted in connection with a criminal investigation”). And, Bly’s lawful, albeit unusual,
conduct of entering the car numerous times and then relocating it within the same parking lot is
not enough.     See White v. State, 846 S.W.2d 427, 431-32 (Tex. Ct. App. 1992) (holding
“eccentric or strange behavior must rise to the level of indicating criminal activity to justify
detention”).
        However, as set forth above, our analysis of the reasonableness of the suspicion must be
evaluated based upon the totality of the circumstances. The Supreme Court has previously held
that otherwise innocent acts, when considered together, can be sufficiently suspicious so as to
justify an investigative detention. United States v. Sokolow, 490 U.S. 1, 9-10 (1989). An officer
can utilize law enforcement training to draw reasonable inferences based upon objective facts to
justify his or her suspicion that criminal activity is afoot. Cortez, 449 U.S. at 418; State v. Roe,
140 Idaho 176, 180, 90 P.3d 926, 930 (Ct. App. 2004).
        Here, none of the objective circumstances preceding the officer’s detention of Bly justify
his suspicion that she was involved in criminal activity. The officer did not testify to any facts
connecting Bly to the women suspected of engaging in drug-related activity. The only fact
linking the women with Bly was that they exited from the same public hotel--there was no
indication that they came from the same hotel room. But see State v. Crooks, 150 Idaho 117,
122, 244 P.3d 261, 266 (Ct. App. 2010) (holding that reasonable suspicion was justified where
officer knew that drug transactions were occurring in the specific apartment where defendant
was located). Likewise, the officer could not articulate any objective facts connecting the males
eluding officers to the car that Bly was accessing; his belief that they were somehow related was

                                                   4
nothing more than a hunch based on proximity. Additionally, beyond generally stating that Bly’s
behavior in accessing the car was “strange or suspicious,” the officer did not articulate any basis
to support a reasonable inference that she had either committed, or was about to commit, a crime.
       In State v. Holcomb, 128 Idaho 296, 912 P.2d 664 (Ct. App. 1995), we held that the
officers’ reasonable suspicion that the defendant was engaged in criminal activity was justified
where they observed the defendant and his companion “bending over and engaging in body
movements that were consistent with inhalation of drugs.” Id. at 302, 912 P.2d at 670. This case
is distinguishable from Holcomb because here, the officer articulated no basis justifying why
Bly’s conduct in accessing and relocating the car was consistent with criminal activity.
       Furthermore, although the officer testified that he considered Bly’s behavior suspicious
based upon the totality of the circumstances, when pressed, he admitted to approaching Bly for
the purpose of locating the owner of the car. He acknowledged that he had written in his police
report that he stopped Bly “in an attempt to locate the registered owner [of the car] who had a
confirmed warrant.”      This motivation is understandable, but it does not negate Fourth
Amendment guarantees.
       In State v. Pike, 551 N.W.2d 919 (Minn. 1996), the court held that it was reasonable for
the officer to presume that the driver of a car was its owner, thus justifying the officer’s detention
of the driver based upon the owner’s revoked license. Id. at 922. However, the court limited its
holding stating:
              This holding . . . applies only while the officer remains unaware of any
       facts which would render unreasonable the assumption that the owner is driving
       the vehicle. Thus, for example, if the officer knows that the owner . . . is a 22-
       year-old male, and the officer observes that the person driving the vehicle is a 50-
       or 60-year-old woman, any reasonable suspicion of criminal activity evaporates.
       Absent other articulable facts which would give rise to such suspicion, it would be
       unconstitutional for the officer to make a stop in such a situation.

Id. We agree with the Pike court’s reasoning. Here, the officer’s observation of a “slender
female” driving or accessing a car owned by a male with an outstanding warrant could not
establish reasonable suspicion to justify her detainment. Absent other articulable facts that Bly
was engaged in criminal activity herself, the officer’s detainment was unjustified. Therefore, we
hold the district court erred in denying Bly’s motion to suppress.




                                                  5
                                             III.
                                       CONCLUSION
       Looking at the facts known to the officer and the inferences reasonably drawn from the
totality of those circumstances, we hold that the facts presented by the State do not support a
reasonable suspicion that Bly was involved in criminal activity. Therefore, we hold that the
district court erred in denying Bly’s motion to suppress. Accordingly, we vacate Bly’s judgment
of conviction.
       Chief Judge MELANSON and Judge HUSKEY CONCUR.




                                              6